                 Case 2:20-cv-00980-JCC Document 9 Filed 11/04/20 Page 1 of 4




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   MICHAEL D. GORDON and ELIZABETH                         CASE NO. C20-0980-JCC
     GORDON,
10
                                                             ORDER
11                               Plaintiffs,
            v.
12
     UNITED STATES AMERICA,
13
                                 Defendant.
14

15
            This matter comes before the Court on Defendant’s Motion to Dismiss Plaintiff Elizabeth
16
     Gordon’s Claims Pursuant to Rule 12(b)(1) and 56 (Dkt. No. 6). Having thoroughly considered
17
     the parties’ briefing and the relevant record, the Court hereby GRANTS the motion for the
18
     reasons explained herein.
19
     I.     BACKGROUND
20
            Plaintiffs Michael D. Gordon and Elizabeth Gordon allege that Mr. Gordon received
21
     negligent medical treatment from the United States Department of Veterans Affairs (VA) Puget
22
     Sound Health Care System (VAPS). (See generally Dkt. No. 1.) According to Plaintiffs, Mr.
23
     Gordon began medical treatment at VAPS in February 2010. (Id. at 3.) From 2010 to 2013, he
24
     presented to doctors on multiple occasions with groin rash, low libido, and erectile dysfunction
25
     and reported a family history of cancer. (See id. at 3–4.) In November 2013, VAPS conducted a
26


     ORDER
     C20-0980-JCC
     PAGE - 1
               Case 2:20-cv-00980-JCC Document 9 Filed 11/04/20 Page 2 of 4




 1   prostate-specific antigen (PSA) test to screen for prostate cancer. (Id. at 4.) Mr. Gordon’s PSA

 2   was elevated and in March 2014, he underwent a radical prostatectomy which confirmed a

 3   diagnosis of advanced prostate cancer. (Id.) Following surgery, Mr. Gordon underwent radiation

 4   and hormone therapy. (Id.)

 5          Mr. Gordon filed an administrative claim for damages with the VA in November 2016,

 6   which was denied. (Id. at 2.) In January 2020, the VA denied his request for reconsideration.

 7   (Id.) In June 2020, Mr. Gordon and his wife, Elizabeth Gordon, filed this Federal Tort Claims

 8   Act (FTCA) action against the United States alleging that as a result of Mr. Gordon’s doctors’

 9   failure to test for prostate cancer when they should have, his cancer advanced and metastasized

10   before it was finally diagnosed. (Id. at 5.) The complaint also asserts a loss of consortium claim

11   on behalf of Ms. Gordon. (Id. at 6.)

12          The United States moves to dismiss Ms. Gordon’s loss of consortium claim becauase the

13   Court lacks subject matter jurisdiction as Ms. Gordon failed to file an administrative claim and

14   exhaust administrative remedies as required by the FTCA. (Dkt. No. 6 at 4.) The United States

15   also argues that Ms. Gordon’s claim is now time-barred. (Id. at 6.)

16   II.    DISCUSSION

17          A. Subject Matter Jurisdiction

18          Absent a Congressional waiver of sovereign immunity, a claim against the United States
19   must be dismissed for lack of subject matter jurisdiction. See Jachetta v. United States, 653 F.3d

20   898, 903 (9th Cir. 2011). The FTCA creates a limited waiver of sovereign immunity under which

21   the United States may be found liable for torts committed by its employees while acting within

22   the scope of their federal employment. 28 U.S.C. §§ 1346(b), 2674; Nurse v. United States, 226

23   F.3d 996, 1000 (9th Cir. 2000). The FTCA requires that a plaintiff first exhaust administrative

24   remedies before commencing an action against the United States. 28 U.S.C. §§ 2401(b), 2675(a).

25   The requirement is jurisdictional and cannot be waived. Brady v. United States, 211 F.3d 499,

26   502 (9th Cir. 2000). Spouses suing federal agencies for loss of consortium must file a separate


     ORDER
     C20-0980-JCC
     PAGE - 2
               Case 2:20-cv-00980-JCC Document 9 Filed 11/04/20 Page 3 of 4




 1   administrative claim. See Johnson v. United States, 704 F.2d 1431, 1442 (9th Cir. 1983); Dugan

 2   v. United States, 2008 WL 65504, slip op. at 2 (W.D. Wash. 2008).

 3          When considering a motion to dismiss for lack of subject matter jurisdiction pursuant to

 4   Federal Rule of Civil Procedure 12(b)(1), the Court may review any evidence to resolve factual

 5   disputes concerning the existence of jurisdiction. McCarthy v. United States, 850 F.2d 558, 560

 6   (9th Cir. 1988), cert. denied, 489 U.S. 1052 (1989). Plaintiff bears the burden of proving the

 7   existence of subject matter jurisdiction. Thornhill Publishing Co., Inc. v. Gen’l Tel & Elect.

 8   Corp., 594 F.2d 730, 733 (9th Cir. 1979).

 9          The United States argues that Ms. Gordon’s loss of consortium claim must be dismissed

10   because she never filed an administrative claim with the VA. (See Dkt. No. 6 at 5.) The United

11   States has submitted a declaration demonstrating that there was no record of any claim by

12   Elizabeth Gordon on file at the VA as of August 19, 2020. (See Dkt. No. 6-1.) Ms. Gordon

13   admits that she did not file an administrative claim. (See Dkt. No. 7 at 4 (“Plaintiff will concede

14   that Elizabeth Gordon’s damages were not pled in the initial claim or the reconsideration and that

15   there is no basis to claim that they should be considered.”).) Accordingly, the Court finds that

16   Ms. Gordon failed to exhaust her administrative remedies and the Court lacks subject matter

17   jurisdiction over her loss of consortium claim.

18          Dismissal for lack of subject matter jurisdiction should be without prejudice unless there
19   is no way the jurisdictional defect can be cured. See Frigard v. United States, 862 F.2d 201, 204

20   (9th Cir. 1988). Here, the United States argues that Ms. Gordon’s loss of consortium claim

21   should be dismissed with prejudice because her claim is now time-barred. (Dkt. No. 6 at 6.) “A

22   claim must be filed with the agency within two years of the claim’s accrual and the claimant

23   must file suit within six months of administrative denial of the claim. If either requirement is not

24   met, suit will be time barred.” Dyniewicz v. United States, 742 F.2d 484, 485 (9th Cir. 1984); 28

25   U.S.C. § 2401(b). Ms. Gordon does not dispute that her claim accrued more than two years ago

26   and that an administrative claim would be untimely. (See generally Dkt. No. 7.)


     ORDER
     C20-0980-JCC
     PAGE - 3
                Case 2:20-cv-00980-JCC Document 9 Filed 11/04/20 Page 4 of 4




 1          Accordingly, the Court finds that no amendment of the complaint can cure the

 2   jurisdictional defect and Ms. Gordon’s loss of consortium claim must be DISMISSED with

 3   prejudice. See Frigard v. United States, 862 F.2d 201, 204 (9th Cir. 1988); Mora v. Brennan,

 4   2010 WL 3619550, slip op. at 3 (N.D. Cal. 2010) (dismissing FTCA claim with prejudice where

 5   plaintiff did not timely file an administrative claim).

 6   III.   CONCLUSION

 7          For the foregoing reasons, the Court GRANTS Defendant’s Motion to Dismiss (Dkt. No.

 8   6). Plaintiff Elizabeth Gordon’s loss of consortium claim is DISMISSED with prejudice.

 9          DATED this 4th day of November 2020.




                                                               A
10

11

12
                                                               John C. Coughenour
13                                                             UNITED STATES DISTRICT JUDGE
14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C20-0980-JCC
     PAGE - 4
